— Order, Supreme Court, New York County (Walter B. Tolub, J.), entered July 25, 2007, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to raise a genuine issue of material fact with respect to fraudulent inducement or her other claims of negligence, unconscionability and duress, particularly in light of the clear and unambiguous terms of the mortgage documents (see Matter of American Mtge. Banking v Canestro, 201 AD2d 407 [1994]). Her initialing of the rider confirms that this was an *302adjustable rate mortgage. Since plaintiff had an obligation to exercise ordinary diligence in ascertaining the terms of the document she signed (PNC Capital Recovery v Mechanical Parking Sys., 283 AD2d 268, 272 [2001], appeal dismissed 98 NY2d 763 [2002]), she cannot reasonably claim to have believed the terms were other than as stated. Concur—Tom, J.P., Mazzarelli, Saxe and Buckley, JJ. [See 2007 NY Slip Op 32272(U).]